COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 VISTA HILLS HEALTH CARE                          '
 CENTER, L.P.,                                                 No. 08-12-00197-CV
                                                  '
                              Appellant,                         Appeal from the
                                                  '
 v.                                                             327th District Court
                                                  '
 ROBERT E. SIMMONS,                                          of El Paso County, Texas
                                                  '
                              Appellee.              '           (TC# 2009-5414)

                                  MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss Appellant’s appeal. TEX. R.

APP. P. 42.1(a). The parties represent to the Court that all matters involved in the appeal have

been fully and finally compromised and settled.

       We have considered the motion and conclude that the motion should be granted. We

therefore dismiss the appeal. The parties have agreed that costs are to be paid by the party

incurring those costs as set forth in the settlement agreement. See TEX. R. APP. P. 42.1(d).


                                              GUADALUPE RIVERA, Justice
October 31, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.